Name: Commission Regulation (EC) No 2510/94 of 17 October 1994 on the issuing of import licences for certain processed mushroom products originating in China
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  Asia and Oceania;  foodstuff
 Date Published: nan

 No L 267/6 Official Journal of the European Communities 18 . 10 . 94 COMMISSION REGULATION (EC) No 2510/94 of 17 October 1994 on the issuing of import licences for certain processed mushroom products originating in China tion from the additional amount provided for in Article 2 of Regulation (EEC) No 1796/81 should accordingly be suspended ; Whereas these measures should be taken during the true limit fixed by Article 5 (9) of Regulation (EEC) No 1707/90, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1796/81 of 30 June 1981 on measures applicable to imports of mushrooms of Agaricus spp. falling within CN codes 0711 90 40, 2003 10 20 and 2003 10 30 ('), as amended by Regulation (EEC) No 1 122/92 (3), Having regard to Commission Regulation (EEC) No 1707/90 of 22 June 1990 laying down detailed rules for the application of Regulation (EEC) No 1796/81 on imports of mushrooms from third countries (3), as last amended by Regulation (EC) No 1901 /94 (4), and in parti ­ cular Article 5 (8) thereof, Whereas Article 5 (8) of Regulation (EEC) No 1707/90 provides that if the quantities for which licences have been applied for exceed the balance available, the Commission is to fix a single percentage figure by which the quantities applied for are to be reduced and suspend the issuing of licences in response to subsequent applica ­ tions ; Whereas quantities of mushrooms originating in China and applied for on 12 and 13 October 1994 exceed the quantities available ; whereas the extent to which licences may be issued may accordingly be determined ; Whereas the quantities for which licences have been issued have reached the annual amount granted to China ; whereas the issuing of licences qualifying for the exemp ­ Import licences applied for pursuant to Article 5 (4) of Regulation (EEC) No 1707/90 on 12 and 13 October 1994 for mushrooms of Agaricus spp. falling withing CN codes 0711 90 40, 2003 10 20 and 2003 10 30 originating in China shall be issued, the endorsement laid down in Article 7 of Regulation (EEC) No 1707/90 being indi ­ cated, for up to 40,8 % of the quantity applied for. The issuing of licences which may qualify for exemption from the additional amount provided for in Article 2 of Regulation (EEC) No 1796/81 is hereby suspended for applications lodged from 14 October 1994. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 October 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 183 , 4. 7. 1981 , p. 1 . (2) OJ No L 117, 1 . 5. 1992, p. 98 . (3) OJ No L 158 , 23. 6. 1990, p. 34. (4) OJ No L 194, 29. 7. 1994, p. 15.